Case: 14-10802    Date Filed: 09/11/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10802
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:12-cr-00203-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

DANIEL NEWELL METTS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (September 11, 2014)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10802     Date Filed: 09/11/2014    Page: 2 of 3


      Daniel Metts appeals his conviction for possessing six firearms in his vehicle

after he had been convicted of a felony. 18 U.S.C. § 922(g)(1). The six firearms

were described in Metts’s indictment. Metts challenges the denial of his request

for a special jury verdict to identify the particular firearms that he possessed. The

district court ruled that there was not “a requirement that that charge be given in

this case.” We affirm.

      The district court did not abuse its discretion when it refused to instruct the

jury to identify which of the six firearms Metts had in his vehicle. To convict

Metts for violating section 922(g), the jury had to find that Metts was a convicted

felon who was knowingly in possession of a firearm and that the firearm affected

or traveled in interstate commerce. See United States v. Wright, 392 F.3d 1269,

1273 (11th Cir. 2004). Officers discovered six firearms wrapped inside a sleeping

bag lying in the cargo compartment of Metts’s Isuzu vehicle. Metts’s

“simultaneous possession of several weapons constitute[d] only one offense under

Section 922(g).” United States v. Grinkiewicz, 873 F.2d 253, 255 (11th Cir. 1989);

see also United States v. Bonavia, 927 F.2d 565, 568–69 (11th Cir. 1991). A

special verdict was unnecessary when the jury had to agree that Metts possessed

any one of the six firearms.

      Metts argues, for the first time, that the jury needed to identify the specific

firearms to substantiate its finding that he had constructively possessed the


                                          2
              Case: 14-10802     Date Filed: 09/11/2014   Page: 3 of 3


firearms, but we disagree. The firearms were discovered together, which

eliminated the possibility that Metts possessed only some of the six firearms. And

Metts did not submit any evidence to suggest that someone else exercised authority

over his vehicle. See Wright, 392 F.3d at 1273. Officers found the firearms inside

an Isuzu vehicle that Metts gave the officers permission to search, and a clerk in

the Bryan County licensing office testified that Metts owned the Isuzu vehicle.

Metts testified that he had “never seen the guns,” but he did not testify that anyone

else used his vehicle. Metts suggests that he did not exercise exclusive authority

over the vehicle based on testimony that there were “other persons on the scene,”

but that testimony does not support Metts’s argument. An officer testified on

cross-examination that “some people approached” Metts’s property during the

search and that those people were asked “to step away until [the officers] were

done conducting [their] business.” The officer’s testimony does not suggest that

other people exercised control over Metts’s vehicle.

      We AFFIRM Metts’s conviction.




                                          3